DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 6/11/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
4.    The Examiner has approved drawings filed on  6/11/20.
	Claim Objections
5.	Claims  2, 3, 6, 8, 11, 17, 18, are objected to because of the following informalities:  
In claim 2, line 2, change   “,”  to  -- ; -- .    
In claim 3, line 2, change   “,”  to  -- ; -- .     
In claim 6, line 2, change   “,”  to  -- ; -- .  
In claim 8, line 2, change   “,”  to  -- ; -- .  
In claim 11, line 2, 4, change   “,”  to  -- ; -- .  
In claim 17, line 4,  6,  change   “,”  to  -- ; -- .  

In claim 18, line 5, 6,  change   “,”  to  -- ; -- .  
 .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 9, 10, 12 ,13, 15, 16, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Shimada  (US PGPUB NO. 20170205291 A1).
	As to claim 1, Shimada discloses an evaluation device ( see fig 1A, element 100 measurement system equipped with an evaluation  function, see para 0126)   that evaluates an image clarity of a print image ( see para 61) , the evaluation device comprising: 
5an object that is projected onto a measurement surface (see fig 1A, object 15, see para 56)  of a recording medium ( fig 1A element 13 operation panel , a recording medium ( a recording medium readable by a computer, see para 56, 57 , see fig 2A , 207 ) ;

an imager that images the measurement surface on which the object has been projected to obtain image data ( see fig 1A element 12, imaging apparatus performing image processing) ; and 
a hardware processor that, based on a distribution of parameters related to a brightness of the 10image data, quantifies a degree of the image clarity into a numerical value and defines the numerical value as an evaluation value of the image clarity ( see para 0061, the brightness information calculation unit 910 acquires brightness information of the measurement object 15 based on the two-dimensional distribution of the optical normal direction that is acquired by  the optical normal direction calculation unit  905, and the two -dimensional distribution  ( different characteristic illumination direction) of the gloss intensity that is acquired by the gloss intensity calculation  unit 907. The brightness information refers to information correlated to a bright appearance ( a metallic appearance ) of the measurement object 15. The brightness appearance refers to a visual texture due to change in  position and a size of the luminescent point according to an observation   angle . In the present exemplary embodiment, information regarding the size of the luminescent point and a dispersion of luminescent points is formed as  brightness  information ).  
As to claim 2,  Shimada discloses the  evaluation device according to claim 1, wherein the object has a length extending in a first direction ( see para 42) , and 15the 
As to claim 3, Shimada discloses the evaluation device according to claim 1, wherein the object reflects light emitted from the illuminator toward the measurement surface, and 20the imager images a portion of the measurement surface to which the light has been reflected from the object ( see para 45) .  
As to claim 4, Shimada discloses the evaluation device according to claim 3, wherein a surface of the object is mirror-finished ( see para 51) .  
As to claim 9, Shimada discloses the evaluation device according to claim 8, wherein the hardware processor (fig 2A, element  201 hardware processor , see para 56 ) selects an evaluation range including a position at which the parameters become maximum values in the image data ( see para 42 and 43).
As to claim 10, Shimada discloses the 15 evaluation device according to claim 9, wherein the hardware processor determines the evaluation range based on a previously measured position in the image data ( see fig 2A, element  201 hardware processor , see para 56, see para 61).  
As to claim 12, Shimada discloses the evaluation device according to claim 11, wherein in the range used in evaluating the image clarity, the position at which the differential values become the maximum values is a position at which the differential ( see para 126)  values have changed from the positive values to values less than or equal to zero ( see para 55 and 59).
As to claim 13, Shimada discloses the evaluation device according to claim 9, wherein the hardware processor extracts a normal distribution curve based on the 
As to claim 15, Shimada discloses the evaluation device according to claim 8, wherein the hardware processor determines 10whether the image clarity is non-uniform based on a variation amount of the evaluation value in the first direction ( see para 61, 126). 
As to claim 16, Shimada discloses the evaluation device according to claim 15, wherein the hardware processor determines whether the image clarity is non-uniform based on the variation amounts of the evaluation values in 15the first direction for each of positions in the second direction (see para 61, 126) .  
Regarding claim 19, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
Allowable Subject Matter
7.	Claims 5- 8, 11, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other prior art cited
8. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: US PGPUB NO.  20180373174, 20180340087, 20060194135, 20050047299.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669